Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	
Applicant’s amendment filed January 7, 2021 in which Claims 1-5 and 7 have been amended, has been placed of record in the file.

Specification

The disclosure is objected to because of the following informalities:
In Page 6, Lines 3 and 8, it should be –Figures 1-3--.
In Page 6, several periods are missing after “108” in Line 7, after “28” in Line 12 and after “26” in the last line.   
Appropriate correction is required.

Claim Objections

Claims 3-4 are objected to because of the following informalities:  
Claim 3 recites the limitations "the volume" and “the chime” in Line 2.
Claim 4 recites the limitations "the chime" and “the absence” in Line 2.  
There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 7 recite the limitations " a clock body”, “a clock movement”, “an hour hand” and “a sound chip". It is not clear if these features are the same as the ones recited in Claim 1 or different ones.  For examination purposes, the Examiner will assume that they are the same. 
Appropriate correction is required.
As best understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knox, JR. (US Patent Application Publication No. 2012/0287763). With regard to Claim 1, Knox, JR. discloses (in Figs. 1-5) an apparatus for use with a clock body (120), a clock movement (135) having an hour hand (140) and a sound chip (220), the apparatus comprising: a system (combination of 210, 215, 135, 220) which, in use, is operatively coupled to the clock body, is in receipt of the sound chip, and is triggered periodically by the clock movement, to produce a sound.

With regard to Claim 3, Knox, JR. discloses (in Figs. 1-5) the system further comprising a sound knob (270, 225) which, in use, varies the volume of the chime in use based upon movement of the sound knob.
With regard to Claim 4, Knox, JR. discloses (in Figs. 1-5) the system further comprising a light sensor (425) and, in use, suspends the chime in the absence of a predetermined amount of light.
With regard to Claims 5 and 7, Knox, JR. discloses (in Figs. 1-5) in combination: the clock body; the clock movement having the hour hand; the sound chip; and the apparatus in use with the clock body, clock movement and the sound chip.
With regard to Claims 6 and 8, Knox, JR. discloses (in Figs. 1-5) the clock movement further comprising a minute hand (140).

Response to Arguments

Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the Knox, Jr. doesn’t show a sound chip, Applicant’s attention is directed to Paragraph [0023] in which Knox, Jr clearly discloses 220 including a chip for storing sounds. Applicant is reminded that the sound chip has not being clearly defined in the Specification or Claims. Feature 220 would be considered a sound chip in its broadest reasonable interpretation.
In response to Applicant’s arguments that the Knox, Jr. doesn’t show the movement triggering periodically the system to produce a sound, Applicant’s attention is directed to Paragraph [0028] in which Knox, Jr. clearly discloses movement 135, working with 220 to periodically produce a sound. Applicant is reminded that the claim, as recited, and Applicant’s Specification do not preclude the movement to work with other parts to produce the sound.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833